PER CURIAM.
Reversed and remanded for a new trial. We agree with appellant that the trial court erred in entering an involuntary dismissal at the end of appellant’s case in this bench trial. The appellant presented evidence demonstrating its entitlement to recovery against appellee under section 255.05, Florida Statutes (1991), either as a claimant on its own behalf, or as an assignee of another. For example, appellant presented evidence that it acted in direct privity with the general contractor throughout the term of the project. Under these circumstances appellant is entitled to a judicial resolution of its claim on the merits.
GLICKSTEIN, C.J., ANSTEAD, J„ and OWEN, WILLIAM C., Jr., Senior Judge, concur.